Citation Nr: 0022131	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-08 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for hemorrhoids.  A notice 
of disagreement was received in April 1999.  A statement of 
the case was issued in April 1999.  A substantive appeal was 
received from the veteran in May 1999.  A supplemental 
statement of the case was issued in May 1999.


FINDINGS OF FACT

The veteran has presented no competent evidence tending to 
demonstrate that his hemorrhoids are in any way related to 
his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hemorrhoids is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran and his representative contend that service 
connection is warranted for hemorrhoids.

As to the first requirement of Caluza, the Board notes that 
the report of the veteran's VA examination of September 1998 
indicated on anoscopic exam that there was a moderate 
internal hemorrhoid in the left posterior position, non 
prolapsing, and one or two other slightly prolapsing 
hemorrhoids, in the right anterior and right posterior 
position.  The examiner's impression at that time was of 
internal hemorrhoidal bleeding.  Thus, the veteran clearly 
has a current disability sufficient to satisfy the first 
requirement of Caluza.

As to the second requirement of Caluza, there is no evidence 
in the veteran's service medical records that he was ever 
treated for hemorrhoids while on active duty.  The veteran 
did indicate, while he was a patient at Glover Memorial 
Hospital in September of 1977, that he had been having 
hemorrhoid trouble for over 20 years.  Further, the veteran 
indicated during his September 1998 VA examination that he 
had been diagnosed with hemorrhoids in the service.  However, 
there is no evidence in the veteran's service medical records 
that he was diagnosed with hemorrhoids while in service.  The 
Board notes that the report of the veteran's June 1956 
separation examination reflects that his anus and rectum were 
normal.

Further, there is no record of the veteran ever being treated 
for hemorrhoids until he was seen at Glover Memorial 
Hospital, over 20 years after the completion of his active 
duty service.  Lay testimony cannot provide medical evidence 
such as a diagnosis because lay persons are not competent to 
offer a diagnosis or opinions requiring medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Taking 
into account all the relevant evidence, the Board concludes 
that there is not sufficient evidence to determine that the 
veteran suffered from hemorrhoids in service.

As to the third requirement of Caluza, the veteran has not 
presented competent (medical) evidence of a relationship 
between his hemorrhoids and military service.  He has simply 
indicated that he believes his hemorrhoids are related to his 
military service.  Any statements that he has made to this 
effect cannot be accepted as medical evidence of a 
relationship between service and his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494- 495.  As there is 
no credible medical evidence demonstrating that the veteran's 
disability is linked to his active duty service, the third 
Caluza requirement, in order for a claim to be well-grounded, 
is not met. 

As there is no competent evidence indicating that the veteran 
suffered from hemorrhoids in service, or that an injury or 
disease he received in service is related to his current 
hemorrhoid condition, the latter two requirements set forth 
in Caluza, in order to make a claim well grounded, are not 
met.  Accordingly, the Board is compelled to find that the 
veteran's claim of entitlement to service connection for 
hemorrhoids is not well grounded.


ORDER

Entitlement to service connection for hemorrhoids is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

